Citation Nr: 1216456	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-41 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right hip disability.  

2.  Entitlement to an initial compensable disability evaluation for left hip degenerative joint disease.  

3.  Entitlement to an initial compensable disability evaluation for a dislocated and fractured right fifth digit with degenerative changes.  

4.  Entitlement to an initial disability evaluation for a low back disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, granting service connection for a low back disability, a right finger disability and a left hip disability, and assigning noncompensable disability evaluations for all of these disabilities as of December 1, 2007.  A January 2010 rating decision also denied the Veteran's claim of entitlement to service connection for a right hip disability.  

The Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge in April 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issues of entitlement to service connection for a right hip disability and entitlement to an initial compensable disability evaluation for a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by painful motion and arthritis confirmed by magnetic resonance image (MRI); it is not manifested by forward flexion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes.  

2.  The Veteran's right fifth finger disability is assigned a noncompensable disability evaluation (0 percent), which is the maximum evaluation available under Diagnostic Code 5230.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial disability evaluation of 10 percent for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237 (2011).  

2.  The criteria for establishing entitlement to an initial compensable disability evaluation for a right fifth finger disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 556 U.S. 396 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

The Veteran's claims arise from his disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  




Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in January 2008, and VA has obtained these records.  Copies of private treatment records have also been obtained and incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran has not been afforded a VA examination for his service-connected low back disability and right fifth finger disability in more than four years.  However, the evidence of record fails to reflect that there has been a worsening of the Veteran's low back disability since his last VA examination and the Veteran did not offer any testimony to suggest a worsening during his hearings of record.  Regarding the right fifth finger disability, a compensable disability evaluation is not available under the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230.  Accordingly, the Veteran has not been prejudiced and remand for more recent examinations on these issues is not necessary.  See 38 C.F.R. § 3.327(a).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2011).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2010).  

Low Back Disability

The Veteran contends that he is entitled to an initial compensable disability evaluation for his low back disability.  As outlined below, the evidence of record demonstrates that the Veteran is entitled to an initial disability evaluation of 10 percent for his service-connected low back disorder.  As such, the claim is granted.  

Upon filing his claim, the Veteran was afforded a VA examination of the lumbar spine in January 2008.  The Veteran reported intermittent flares of back pain with stiffness.  He denied any radiation, numbness, tingling or weakness.  He reported that his flares lasted for three to five days and occurred two to three times per year with no particular triggers.  Examination revealed a normal posture and gait with no assistive devices required for ambulation.  Range of motion testing revealed forward flexion to 80 to 90 degrees with pain, extension to 30 degrees, bilateral lateral flexion to 30 degrees and bilateral lateral rotation to 30 degrees.  There was objective evidence of painful motion with no additional limitation due to pain, fatigue, weakness or lack of endurance upon repetitive motion.  There was also no evidence of spasm resulting in abnormal gait or spinal contour.  Neurological examination was negative, revealing reflexes from 0 to 1+ bilaterally with no sensory or motor deficits.  The Veteran denied any incapacitating episodes.  X-rays were interpreted to reveal a normal lumbar spine with normal alignment and no destruction of the vertebral bodies.  

The record also contains a private treatment record dated December 2008 from the CrossRoads Orthopaedic Sub Specialists, LLC.  The Veteran complained of low back pain at this time with acute exacerbations twice a week of extreme sharp pain.  This resulted in difficulty with ambulating and standing up.  He denied any radiculopathy or symptoms in the legs or bowel or bladder problems.  Examination revealed no pain to palpation and the Veteran did not struggle with flexion or extension at this time.  He reported that during his exacerbations, he definitely struggled with pain and forward flexion.  Radiology revealed disc space narrowing at the L5-S1 level with a small retrolisthesis and somewhat disc space narrowing at the L1-L2 and L4-L5 levels.  MRI also revealed a mild bulge at the L5-S1, L4-L5 and L1-L2 levels.  The Veteran was diagnosed with chronic low back pain with degenerative disc disease.  

The Veteran also testified during his April 2010 hearing that he definitely had symptoms related to his lumbar spine disability.  Specifically, the Veteran was responding to a question as to whether or not he had pain when he flexed is lumbar spine.  

When affording the Veteran the full benefit of the doubt, the Board concludes that the above evidence demonstrates that the Veteran is entitled to a compensable disability evaluation of 10 percent for his service-connected low back disability.  The Veteran is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  According to this code, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  As the Veteran did not meet the above criteria, he was assigned a 0 percent disability evaluation.  

However, while the record does reflect that the Veteran is capable of full flexion to 90 degrees, it was noted during his January 2008 VA examination that he experienced pain at 80 degrees.  It was also noted during private treatment in December 2008 that the Veteran definitely had problems with forward flexion during periods of exacerbation.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the cervical vertebrae, dorsal vertebrae, and lumbar vertebrae are considered groups of minor joints, rateable on a parity with major joints.  38 C.F.R. § 4.45(f).  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, rateable on disturbance of lumbar spine functions.  Id.  

According to the December 2008 MRI, the Veteran was indeed suffering from degenerative disc disease.  Likewise, the record contains objective evidence of painful motion.  As such, the Veteran meets the criteria for an initial disability evaluation of 10 percent under Diagnostic Code 5003.  

However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his low back disability at any time during the pendency of his claim.  Under Diagnostic Code 5237, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The January 2008 VA examination report indicates that the Veteran was capable of forward flexion to 80 degrees without pain and to 90 degrees with pain.  He also had a combined range of motion of 230 degrees without pain and 240 degrees with pain.  Finally, there was no evidence of muscle spasm, no abnormal gait and no postural abnormalities.  As such, a higher disability evaluation of 20 percent is not warranted for limitation of motion of the lumbar spine.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2011).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2011).  

According to the January 2008 VA examination report, the Veteran was capable of forward flexion to 80 degrees before he experienced pain.  Again, 80 degrees of flexion does not warrant a disability evaluation in excess of 20 percent.  38 C.F.R. § 4.71a.  It was also noted that the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  Therefore, even when considering the DeLuca criteria, the Veteran would not be entitled to a disability evaluation in excess of 10 percent for his service-connected low back disability.  See also General Rating Formula for Diseases and Injuries of the Spine (these criteria are controlling with or without symptoms such as pain).  

The Board has also considered whether a higher disability evaluation of 20 percent may be warranted based on the criteria for evaluating intervertebral disc disease.  Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  According to the January 2008 VA examination report, the Veteran did not suffer from incapacitating episodes.  As such, a higher disability evaluation is not warranted based on the criteria for rating intervertebral disc syndrome.  

Note (1) to 38 C.F.R. § 4.71a instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  According to the January 2008 VA examination, a neurological evaluation was negative.  Bilateral reflexes were between 0 and 1+, and there was no sensory loss or motor deficits.  The Veteran also denied any radiculopathy or bowel or bladder symptomatology upon treatment in December 2008.  As such, a separate disability evaluation based on neurological impairment is not warranted.  

In determining that a 10 percent disability evaluation is the appropriate rating in this case, the Board has taken into consideration the statements and testimony provided by the Veteran in support of his claim.  In a September 2009 decision review officer hearing, the Veteran testified that his back could be very painful depending on the situation he was in.  The Veteran also testified in his April 2010 Board hearing that he experienced pain upon flexion.  This testimony supports the Board's conclusion that a 10 percent disability evaluation is appropriate in this case.  However, the Veteran has not provided any testimony to suggest that he is entitled to a disability evaluation in excess of 10 percent, nor has he made such an allegation.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected low back disability include objective evidence of pain on motion.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237.  These codes allow for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  The evidence also does not suggest that the Veteran's low back disability has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation, nor has the Veteran made such an allegation.  Likewise, there is no evidence to suggest that the Veteran has been hospitalized because of this disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Also, as there has been no allegation of unemployability due to service-connected disabilities, a referral for consideration of a total disability evaluation based on individual unemployability (TDIU) is not necessary.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As a final matter, as this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether the application of staged ratings as enunciated by the Court, in the case of Fenderson, would be in order.  See 12 Vet. App. 119 (1999).  However, as outlined above, at no time since the grant of service connection has the Veteran's symptomatology met the criteria for a higher disability evaluation of 20 percent.  As such, staged ratings are not warranted.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that an initial disability evaluation of 10 percent is warranted for his low back disability.  However, the preponderance of the evidence is against the claim of entitlement to a disability evaluation in excess of 10 percent at any time during the pendency of this claim, and as such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable to this aspect of the Veteran's claim.  The claim of entitlement to an initial disability evaluation of 10 percent for a low back disability is granted.  

Right Fifth Finger Disability

The Veteran contends that he is entitled to an initial compensable disability evaluation for his right fifth finger disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that a compensable disability evaluation is not appropriate for a disability of the fifth finger.  As such, the claim must be denied.  

The Veteran was afforded a VA examination of the right fifth finger in January 2008.  The Veteran reported that he only got pain in the finger if it was cold.  However, the finger did angle abnormally and he could not oppose his thumb to his fifth digit.  There were no periods of flare-ups, and the Veteran did not experience symptomatology such as weakness, instability, or swelling.  Examination revealed positive objective evidence of deformity and angulation with ulnar angulation with foreshortening.  There was no false motion, intra-articular involvement, etcetera.  Range of motion testing revealed normal metacarpophalangeal joint motion from 0 to 90 degrees, normal proximal interphalangeal joint motion from 0 to 110 degrees, and normal distal interphalangeal joint motion from 0 to 70 or 80 degrees of flexion.  The joint was not painful on motion and the range of motion or joint function was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use.  X-rays revealed degenerative changes of the right proximal interphalangeal joint of the fifth digit associated with soft tissue swelling.  

The record also contains a note from a private physician with the initials S.F.S. and dated September 2009.  According to Dr. S, the Veteran's right fifth finger was symptomatic and correction of this condition would require a de-rotational osteotomy through the metacarpal.  The record does not reflect if the Veteran ever underwent such a correctional procedure.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an initial compensable disability evaluation for his right fifth finger disability.  This disability is rated under Diagnostic Code 5230.  Under this code, a compensable disability evaluation is not available.  See 38 C.F.R. § 4.71a.  

The Board has considered whether there are any other appropriate diagnostic codes that might permit a higher disability evaluation.  However, a review of 38 C.F.R. § 4.71a reveals that there are no other diagnostic codes relating to the Veteran's right fifth finger symptomatology.  

Additionally, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply; see Johnson, 9 Vet. App. at 11.) as the Veteran is receiving the maximum schedular rating available under Diagnostic Code 5230 (functional loss are not applicable to increase the rating where a disability is rated at the maximum level provided by the diagnostic code under which it is rated; see VAOPGCPREC 36-97). 

As shown above, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no provision upon which to assign a higher rating for the Veteran's right fifth finger disability.  Likewise, the Veteran has failed to provide any testimony to demonstrate that he is entitled to a higher disability evaluation.  He has described symptoms of pain and impaired motion, but a 0 percent disability evaluation is the maximum available for the fifth finger, regardless of the degree of limited motion.  Also, while the Veteran has submitted a medical record suggesting that surgical intervention would be required if the Veteran desired to have this condition repaired, the record does not reflect that surgery has in fact been performed or that a claim for temporary convalescence is currently before the Board.  As such, the record is void of any evidence to suggest the Veteran is entitled to a compensable disability evaluation for his right fifth finger.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial disability evaluation for a disability of the right fifth finger must be denied.


ORDER

An initial disability evaluation of 10 percent for a low back disability is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

An initial compensable disability evaluation for a dislocated and fractured right fifth digit with degenerative changes is denied.  


REMAND

Left Hip Disability

The Veteran contends that he is entitled to an initial compensable disability evaluation for a left hip disability.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record contains a September 2009 report from Dr. Harlan Taliaferro.  According to Dr. Taliaferro, the Veteran underwent studies of both hips that revealed evidence of superior labral tears.  He indicated that the Veteran underwent an injection of the left hip to relieve pain in July 2009.  This provided one month of relief, and he now had persistent pain that was worse in the left hip than the right.  The Veteran also reported some occasional locking that inhibited his ability to fully complete some of his tasks at work.  Another September 2009 record from this physician indicates that the Veteran had been at work and had a couple of episodes of catching of the hip that had been painful.  The Veteran also reported that certain pivoting motions could cause the hip to hurt.  Finally, Dr. Taliaferro discussed the option of hip scope surgery with the Veteran.  The record does not contain any evidence as to whether surgery did or did not take place.  

During the April 2010 hearing, the Veteran confirmed that he was going to have left hip surgery.  None of the evidence of record reflects whether the Veteran underwent surgery or how this affected his overall disability.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Since it has been more than four years since the Veteran's last examination in January 2008, and since he has indicated he was undergoing left hip surgery, the evidence suggests that the currently assigned disability evaluation may be inappropriate.  As such, the Veteran should be scheduled for a more recent VA examination of the left hip.  

Right Hip Disability

The record also reflects that the Veteran was denied service connection for a right hip disability in a January 2010 rating decision.  During the April 2010 videoconference hearing, which took place within one year of the rating decision denying service connection for a right hip disability, the Veteran and his representative expressed disagreement with the January 2010 denial.  A statement of the case regarding this issue has yet to be issued.  A remand for this action is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to see if there are any additional private medical records from Dr. Harlan Taliaferro since September 2009 pertaining to treatment for the left hip (and the right hip).  If there are outstanding records, the Veteran is asked to provide VA with permission to obtain the outstanding records or he may submit the treatment ecords himself.

2.  The Veteran should be scheduled for a VA examination before an appropriate specialist(s) to determine the current level of severity of his left hip disability.  The Veteran's claims file and a copy of this remand must be made available for the examiner to review prior to the examination.  The examiner should describe in detail all symptomatology associated with the Veteran's left hip, including limitation of motion.  Any surgical history should also be noted in the examination report.  The Veteran's lay statements regarding symptomatology should also be discussed and considered.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left hip.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  Occupational impairment should also be discussed.

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding his symptomatology must be considered and discussed.  

3.  The RO should issue the Veteran and his representative a statement of the case on the issue of entitlement to service connection for a right hip disability.  The Veteran should be given the opportunity to thereafter perfect an appeal on this issue by filing a timely substantive appeal.  The claim will thereafter be subject to appellate review only if the appeal has been properly perfected.

4.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


